DETAILED ACTION
	This is an allowability notice in response to amendments filed 07/25/2022. Claims 1 and 3-8 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejection. The prior art of record teaches detecting a lane marking, detecting a vehicle in a main lane in which the host vehicle will merge and merging into the main lane based on the lane marking determination (Kondo US 20170203770); merging into the main lane based on the detected vehicle in the main lane’s transverse movement (Tanaka US 20200098266); performing merge control based on detected vehicles in the merge lane (Ito, 20210253108); generating a reference boundary area around a nearby vehicle based on the size and relative speed of the nearby vehicle (Um US 20180174462); altering a position of a detection region based on the turning state of a host vehicle (Fukata US 9235767); performing merge control based on the speed of vehicles in the target lane (Shibasaki US 20200279488, Sugiura US 20180194363); stopping recognition of a relative position of a vehicle and a lane mark when the lane mark detection rate is lower than a reliability threshold (Nakamori US 20100231718); and setting target spaces for lane changes based on surrounding vehicles (Noda US 20110130936).
However, prior art was not found that teaches performing merging control on the basis of the position of the virtually set frame including a reference place of the other vehicle with respect to the other vehicle as claimed by independent claims 1, 7, and 8. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1 and 3-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664